IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
James Jones, et al.,
Plaintiff(s),
Case Number: 1:18cv403
VS.
Judge Susan J. Dlott
Village of Golf Manor, et al.
Defendant(s).
ORDER

This matter is before the Court pursuant to the Order of General Reference in the United
States District Court for the Southern District of Ohio Western Division to United States
Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the Magistrate Judge
reviewed the pleadings and filed with this Court on April 11, 2019 a Report and
Recommendation (Doc. 40). Subsequently, the plaintiff filed objections to such Report and
Recommendation (Doc. 42) and defendants filed a response to the objections (Doc. 44).

The Court has reviewed the comprehensive findings of the Magistrate Judge and
considered de novo all of the filings in this matter. Upon consideration of the foregoing, the
Court does determine that such Recommendation should be adopted.

Accordingly, because plaintiff failed to state a cognizable federal claim for relief, the
Court declines to exercise supplemental jurisdiction over plaintiffs’ state-law claims against the
Defendants Timothy Ingram, Todd Kinskey, Joy Pierson, and Tucker Stone pursuant to 28

U.S.C. §1367(c )(3). Therefore Defendants’ motions to dismiss (Docs. 21, 22) are GRANTED

and plaintiffs’ claims against Defendants Timothy Ingram, Todd Kinskey, Joy Pierson and
Tucker Stone are DISMISSED.
Plaintiff's motion for leave to file a second amended complaint (Doc. 31) is DENIED.

IT IS SO ORDERED.

Auta. |, Ditty

Judge Susan J. D(gtt
United States District Court
